33 N.J. 393 (1960)
165 A.2d 161
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
ROBERT A. MURRAY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 25, 1960.
Decided November 7, 1960.
*398 Mr. John S. Bender argued the cause for the appellant.
Mr. C. William Caruso, Assistant Prosecutor argued the cause for the respondent (Mr. Brendan T. Byrne, Essex County Prosecutor, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Sullivan in the court below.
For affirmance  Chief Justice WEINTRAUB, and Justices FRANCIS, PROCTOR, HALL and SCHETTINO  5.
For reversal  None.